 



Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

     This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
the 21st day of November, 2004 (the “Effective Date”), by and between HUMAN
GENOME SCIENCES, INC. (the “Company”), and H. THOMAS WATKINS (“Executive”).

     1. EMPLOYMENT. The Company shall employ Executive, and Executive accepts
employment with the Company upon the terms and subject to the conditions set
forth in this Agreement.

     2. TERM OF EMPLOYMENT. The period of Executive’s employment under this
Agreement shall commence on the Effective Date and continue for a period of two
(2) years (the “Initial Period”), and shall automatically be renewed for
successive one (1) year periods thereafter, unless Executive’s employment is
terminated in accordance with Section 5 below or the Company or Executive
notifies the other party in writing, no later than ninety (90) days before the
expiration of the Initial Period or the next subsequent anniversary of the
Effective Date, of its or his intention not to renew the rights and obligations
set forth in this Agreement. The period during which Executive is employed with
the Company under this Agreement, including all renewal periods, is referred to
as the “Employment Period.”

     3. DUTIES AND RESPONSIBILITIES. Executive shall serve as the Chief
Executive Officer of the Company. In such capacity, Executive shall perform such
duties and have the power, authority, and functions commensurate with such
position in similarly-sized public companies within the Company’s industry, and
have and possess such other authority and functions consistent with such
position as may be assigned to Executive from time to time by the Board of
Directors of the Company (the “Board”). In addition, the Company will take all
commercially reasonable steps, subject to applicable law, to cause Executive to
be nominated for election or reelection to the Board throughout the Employment
Period. Executive shall report directly to the Board. Except for absences due to
temporary illness and vacation, during the Employment Period Executive shall
devote substantially his full time and efforts to the business of the Company
and shall not engage in consulting work or any trade or business activity for
his own account or for or on behalf of any other person or entity that, in the
reasonable judgment of the Company, competes, conflicts or materially interferes
with the performance of his duties under this Agreement in any way, whether or
not such activity is pursued for gain, profit or other pecuniary advantage.
Nothing in the foregoing shall prevent Executive from (a) participating in
charitable, civic, educational, professional, community or industry affairs or,
with the prior written approval of the Board, serving on the board of directors
or advisory boards of other companies, and (b) managing his and his family’s
personal investments so long as such activities do not materially interfere with
the performance of his duties hereunder or violate Section 7(b). Service on the
board of directors or advisory boards disclosed by Executive to the Company on
which he is serving as of the Effective Date are hereby approved.

     4. COMPENSATION AND BENEFITS.

          (a) BASE SALARY. During the Employment Period, the Company shall pay
Executive a base salary at the annual rate of Six Hundred Fifty Thousand Dollars



--------------------------------------------------------------------------------



 



    ($650,000.00) per year, or such higher rate as may be determined from time
to time by the Compensation Committee (“Compensation Committee”) of the Board
(“Base Salary”). Such Base Salary shall be paid in accordance with the Company’s
standard payroll practice. Executive’s Base Salary will be reviewed annually
each December (beginning in 2005), and Executive shall be eligible to receive a
salary increase (but not decrease) annually in an amount to be determined by the
Compensation Committee in its sole and exclusive discretion. Once increased, the
Base Salary shall not be reduced without the Executive’s written consent.

          (b) ANNUAL BONUS. During the Employment Period, Executive shall be
eligible to receive an annual bonus award with a target bonus opportunity of
fifty percent (50%) of his Base Salary and an increased bonus opportunity for
exemplary performance. All bonus awards shall be at the sole and exclusive
discretion of the Compensation Committee and shall be tied to achievement of
strategic, operational, financial and other goals established by the Board at or
before the beginning of each fiscal year. Notwithstanding anything in this
section 4(b) to the contrary, the annual bonus award payable to Executive for
fiscal year 2005 will not be less than $325,000 (the “Guaranteed Minimum
Bonus”).

          (c) STOCK INCENTIVES.

               (i) Upon the Effective Date, Executive will be granted an initial
stock option award (the “Initial Option”) consisting of options to purchase up
to one million two hundred and fifty thousand (1,250,000) shares of common stock
of the Company, under and subject to the terms and conditions of the Company’s
Amended and Restated 2000 Stock Incentive Plan and the form of stock option
agreement attached hereto as Exhibit A. The Initial Option will have an exercise
price equal to the fair market value of the Company’s common stock on the date
of grant, will have a term of ten (10) years, and will vest over four (4) years
as to one-eighth (1/8th) of the shares on the date six months after the grant
date and one-forty-eighth (1/48th) of the shares each month thereafter so long
as Executive is employed with the Company on the applicable vesting date.

               (ii) Beginning with the 2005 grant cycle, during the Employment
Period, Executive shall be eligible to receive grants of stock options or other
equity-based awards from time to time commensurate with his position and
consistent with such awards granted to senior executives of the Company.

               (iii) Upon the exercise of any stock option or vesting of any
other equity-based award received by Executive, Executive shall be obligated to
hold at least fifty percent (50%) of the shares of common stock received upon
exercise or vesting for the duration of the Employment Period. The requirement
described in the preceding sentence shall not apply when, and for so long as,
Executive holds Company common stock having a value of at least four (4) times
his then current annual Base Salary.

               (iv) All options granted to Executive to purchase common stock of
the

-2 -



--------------------------------------------------------------------------------



 



      Company and all other equity-based awards granted under any plan, program
or arrangement maintained by the Company, shall become fully vested and
exercisable as of the Effective Date of a Change of Control (as such terms are
defined in the Company’s Key Executive Severance Plan in the form attached
hereto as Exhibit B (the “Severance Plan”), which is incorporated herein by
reference), to the extent such options and equity-based awards are then
outstanding. The preceding sentence shall not apply with respect to any option
or equity-based award if: (i) in connection with the Change of Control, another
entity (a) shall have assumed or will assume the obligations of the Company with
respect to such option or equity-based award, or (b) shall have issued or will
issue one or more options or equity-based awards of equivalent economic value
with equivalent vesting conditions to replace such option or equity-based award;
and (ii) the assumed or replacement option or equity-based award as set forth in
clause (i), pursuant to its terms, shall vest as of the date Executive’s
employment with the Company is terminated without Cause by the Company, or for
Good Reason by Executive, on or within eighteen (18) months after the Effective
Date of such Change of Control. The Board of Directors of the Company shall have
sole discretion in the determination of whether a replacement option or
equity-based award is of equivalent economic value to the replaced option or
equity-based award.

          (d) BENEFIT PLANS. Subject to the terms of such plans, during the
Employment Period Executive shall be eligible to participate in or receive
benefits on no less favorable terms and conditions as applicable generally to
other senior executives under any pension or profit sharing plan, salary
deferral plan, medical, dental, vision and prescription drug benefit plans, life
insurance plan, short-term and long-term disability plans, or other health,
welfare or fringe benefit plan of the Company.

          (e) KEY EXECUTIVE SEVERANCE PLAN. During the Employment Period,
Executive shall participate in the Severance Plan, subject to the terms and
conditions thereof, at a participation level that provides for a Lump Sum
Payment (as defined in the Severance Plan) equal to the product of two (2) times
the sum of (i) Executive’s Base Salary plus (ii) the average annual bonus
payments earned by Executive for the last three (3) years ending before the Date
of Termination or the Effective Date as defined in the Severance Plan, whichever
is higher. Notwithstanding anything in the Severance Plan to the contrary, the
rights and benefits stated therein shall be provided to Executive throughout the
Employment Period irrespective of any termination of the Severance Plan by the
Company unless Executive provides written consent for the termination or
modification of such rights and benefits.

          (f) VACATION. During the Employment Period, Executive shall be
entitled to no less than four (4) weeks of paid vacation leave each year, in
addition to Company paid holidays, in accordance with the Company’s policies in
effect from time to time.

          (g) EXPENSE REIMBURSEMENT; TRAVEL. The Company shall promptly
reimburse Executive for the ordinary and necessary business expenses incurred by
Executive in the performance of his duties in accordance with the Company’s

-3 -



--------------------------------------------------------------------------------



 



      customary practices applicable to its senior executives. Executive shall
be entitled to reimbursement for business class commercial air travel, and for
first class commercial air travel in instances where business class is
unavailable, when Executive travels in the performance of his duties under this
Agreement.

          (h) HOUSING AND RELOCATION ASSISTANCE.

               (i) The Company will reimburse Executive for all reasonable and
necessary costs of temporary housing in the Maryland/Virginia/Washington D.C.
area for up to a maximum of six months and up to a maximum of Four Thousand
Dollars ($4,000) per month.

               (ii) The Company will also reimburse Executive for weekly
roundtrip coach-class commercial air travel to Chicago, Illinois and related
expenses for up to a maximum of twenty-four months from the Effective Date or
until the earlier relocation of his family to the Maryland/Virginia/Washington
D.C. area; such reimbursement of related expenses shall be in accordance with
the Company’s policies then in existence.

               (iii) In the event that Executive relocates his principal
residence to the Maryland/Virginia/Washington D.C. area, the temporary housing
reimbursement shall terminate and the Company shall provide Executive with
relocation assistance, as follows :

                    (A) A relocation payment, in an amount, net after taxes,
equal to $80,000, payable at the time Executive relocates his principal
residence. This payment is non-accountable and may be used to cover closing
costs on the sale of current residence and/or purchase of new residence,
replacement of appliances, final travel for family to new residence, and other
miscellaneous relocation-related expenses.

                    (B) Direct payment of all costs associated with the movement
of household goods, to include packing, unpacking, insurance, pickup and
delivery of normal household furnishings, disconnection and connection of
appliances, and shipment of one vehicle. In the event the Company determines
that Executive is subject to federal, state or local tax on all or any portion
of the Company’s payment of such costs, the Company shall reimburse Executive
for federal, state and local income taxes (but not penalties or interest) due
and payable by Executive as a result of said payment.

          (i) AUTOMOBILE ALLOWANCE. During the Employment Period, Executive
shall receive an automobile allowance of up to One Thousand Dollars ($1,000) per
month, payable in accordance with the Company’s standard payroll practice for
its senior executives.

          (j) OTHER PERQUISITES. During the Employment Period, Executive shall

-4 -



--------------------------------------------------------------------------------



 



     be entitled to all perquisites provided by the Company generally to its
senior executives.

     5. TERMINATION OF EMPLOYMENT. Executive’s employment with the Company may
be terminated during the Employment Period under the following circumstances:

          (a) DEATH. Executive’s employment with the Company shall terminate
automatically upon Executive’s death.

          (b) TOTAL DISABILITY. The Company may terminate Executive’s employment
due to Executive becoming “Totally Disabled.” For purposes of this Agreement,
Executive shall be “Totally Disabled” if Executive becomes eligible to receive
total disability benefits under the Company’s long-term disability plan. In the
absence of Executive’s receipt of such long-term disability benefits, the Board
may, in its reasonable discretion based upon appropriate medical evidence,
determine that Executive is Totally Disabled if Executive has been physically or
mentally incapacitated so as to render Executive incapable of performing the
essential functions of Executive’s positions, with or without reasonable
accommodation, for ninety (90) calendar days within any one hundred and eighty
(180)-day period.

          (c) TERMINATION BY THE COMPANY FOR CAUSE. The Company may terminate
Executive’s employment for “Cause” at any time by providing a Notice of
Termination for Cause to Executive, as provided herein.

               (i) For purposes of this Agreement, the term “Cause” means any of
the following:

                    (A) Executive’s willful and continued failure substantially
to perform the duties of his position (other than as a result of disability, as
defined in Section 72(m)(7) of the Internal Revenue Code of 1986, as amended, or
as defined under the Company’s long-term disability plan, or as a result of
termination by Executive for Good Reason), provided that (1) Executive is
provided by the Company written notice specifying the failure on the part of
Executive and a ten (10)-day period during which Executive shall have an
opportunity to cure his actions or inactions, in the event that they are
susceptible to cure, (2) Executive is provided an opportunity for he and his
counsel to be heard at a meeting of the Board, and (3) the Board finds, by a
majority vote after the expiration of the ten (10)-day period, that the
circumstances giving rise to such Cause exist and remain uncured, and the Board
thereafter delivers to Executive a “Notice of Termination for Cause” as provided
below;

                    (B) any willful act or omission by Executive constituting
dishonesty, fraud or other malfeasance, and any act or omission by Executive
constituting immoral conduct, which in any such case is injurious to the
financial condition or business reputation of the Company; or

-5 -



--------------------------------------------------------------------------------



 



                    (C) Executive’s indictment for a felony under the laws of
the United States or any state thereof or any other jurisdiction in which the
Company conducts business (other than a felony based on Limited Vicarious
Liability).



      For purposes of this definition, no act or failure to act shall be deemed
“willful” unless effected by Executive not in good faith and without a
reasonable belief that such action or failure to act was in or not opposed to
the best interests of the Company. Notwithstanding anything in the foregoing to
the contrary, if Executive has been terminated ostensibly for Cause because he
has been indicted for a felony, and he is not convicted of, or does not plead
guilty or nolo contendere to, such felony or a lesser offense (based on the same
operative facts), such termination shall be deemed to be a termination without
Cause as of the date of termination. “Limited Vicarious Liability” shall mean
any liability which is (I) based on acts of the Company for which Executive is
responsible solely as a result of his office(s) with the Company and
(II) provided that (x) he was not directly involved in such acts and either had
no prior knowledge of such intended actions or promptly acted reasonably and in
good faith to attempt to prevent the acts causing such liability or (y) he did
not have a reasonable basis to believe that a law was being violated by such
acts.

          (ii) For purposes of this Agreement, the phrase “Notice of Termination
for Cause” shall mean a written notice of the Board that indicates the specific
termination provision(s) in Section 5(c)(i) relied upon, and sets forth in
reasonable detail the facts and circumstances which provide the basis for
termination for Cause. A termination for Cause shall be effective the date the
Notice of Termination for Cause is given to Executive. Any purported termination
for Cause which is held by an arbitrator not to have been based on the grounds
set forth in this Agreement or not to have followed the procedures set forth in
this Agreement shall be deemed a termination by the Company without Cause.

          (d) TERMINATION BY THE COMPANY WITHOUT CAUSE. The Company may
terminate Executive’s employment without Cause at any time upon written notice
to Executive.

     (e) TERMINATION BY EXECUTIVE. Executive may terminate his employment with
or without Good Reason at any time upon written notice to the Company; provided,
however, that any termination of employment by Executive without Good Reason, or
nonrenewal of the Agreement by Executive, that is effected without providing
ninety (90) days’ advance written notice to the Company shall be treated as a
termination for Cause for purposes of Section 6 of this Agreement. Executive’s
voluntary termination without Good Reason is not a breach of this Agreement
provided that ninety (90) days’ advance written notice is given to the Company.

               (i) For purposes of this Agreement, the term “Good Reason” means,
without Executive’s written consent: (A) removal from, or failure to be
appointed, elected, reappointed, or reelected to the Board or Executive’s
principal

-6 -



--------------------------------------------------------------------------------



 



      position; (B) diminution in Executive’s title, position, duties or
responsibilities, or the assignment to Executive of duties that are
inconsistent, in a material respect, with the scope of duties and
responsibilities associated with Executive’s position under this Agreement;
(C) reduction in Executive’s Base Salary or target bonus opportunity;
(D) relocation of Executive’s principal workplace to a location which is more
than fifty (50) miles from Rockville, Maryland; or (E) any failure by the
Company to require any successor to assume the terms of this Agreement in the
absence of a successor agreement acceptable to Executive. For purposes of
clauses (A), (B) or (C) of the preceding sentence, an isolated, insubstantial
and inadvertent action not taken in bad faith and which is remedied by the
Company promptly after receipt of written notice thereof given by Executive
shall be excluded. Notwithstanding the foregoing, in the event that Executive
suffers, without his written consent, a diminution of title, position, duties or
responsibilities as a result of the Company becoming a subsidiary of another
corporation or due to a change in the reporting hierarchy incident thereto, then
such diminution shall constitute Good Reason under clause (B) of this
Section 5(e)(i), only if Executive delivers a Notice of Termination for Good
Reason (as defined below) to the Company within thirty (30) days after the
occurrence of the event giving rise to such diminution and Executive agrees,
upon the request of the Company or its successor, to continue his employment for
up to a maximum of ninety (90) days after delivering such Notice of Termination
for Good Reason.

               (ii) A termination of employment by Executive for Good Reason
shall be effected by giving the Company written notice (a “Notice of Termination
for Good Reason”) of the termination, setting forth in reasonable detail the
specific conduct of the Company that constitutes Good Reason and the specific
provision(s) of this Agreement on which the Executive relies. A termination of
employment by the Executive for Good Reason shall be effective ten (10) business
days following the date when the Notice of Termination for Good Reason is given,
unless, if applicable, the event constituting Good Reason is remedied by the
Company prior to that date. Actions by the Company that constitute Good Reason
shall be disregarded in the calculation of termination benefits described in
Section 6.

               (iii) A termination of Executive’s employment by the Executive
without Good Reason shall be effected by giving the Company ninety (90) days’
advance written notice of the termination.

          (f) DATE OF TERMINATION. The term “Date of Termination” means the
earliest of: (i) the date of Executive’s death; (ii) the date on which the
Company gives written notice of termination of employment to Executive due to
his having become Totally Disabled; (iii) the date on which the termination of
Executive’s employment by the Company for Cause or without Cause or by Executive
for Good Reason or without Good Reason, is effective; or (iv) the last day
before the next subsequent anniversary of the Effective Date after a notice of
nonrenewal and termination of employment is given timely by the Company or
Executive. Upon Executive’s termination of employment for

-7 -



--------------------------------------------------------------------------------



 



      any reason, Executive shall immediately resign from the Board and from all
other offices and positions he holds with the Company and its subsidiary and
affiliate companies.

     6. COMPENSATION FOLLOWING TERMINATION OF EMPLOYMENT. In the event that
Executive’s employment is terminated, Executive, in lieu of the compensation and
benefits described in Section 4 of this Agreement, shall be entitled to the
following compensation and benefits upon such termination:

          (a) TERMINATION BY REASON OF DEATH. In the event that Executive’s
employment is terminated by reason of Executive’s death, the Company shall pay
the following amounts and provide the following benefits to Executive’s
beneficiary(ies) or estate, as applicable, as soon as practicable following
Executive’s death:

               (i) All accrued but unpaid Base Salary; any earned but unpaid
bonuses for any prior period (excluding the Guaranteed Minimum Bonus unless the
Date of Termination is on or after the last day of the 2005 fiscal year); all
earned or vested incentive compensation, deferred compensation and other
compensation or benefits; all accrued but unpaid expenses required to be
reimbursed under this Agreement; and all accrued but unused vacation time
(collectively referred to as “Accrued Compensation”).

               (ii) All vested benefits under the Company’s benefit plans,
policies and programs in which Executive participated, in accordance with the
terms of such plans, policies and programs, except to the extent that such
benefits are duplicative of benefits provided for under Section 6 of this
Agreement (collectively referred to as “Accrued Benefits”).

               (iii) A pro-rata bonus payment for the year in which Executive’s
death occurs equal to the amount of Executive’s target bonus for the
then-current fiscal year multiplied by a fraction, the numerator of which is the
number of days during the year that transpired before the Date of Termination
and the denominator of which is three hundred sixty-five (365).

               (iv) The Company shall continue to provide coverage for
Executive’s eligible dependents, at their sole expense, under the Company’s
group health plan, within the meaning of Section 607 of the Employee Retirement
Income Security Act of 1974, as amended, in which Executive and his eligible
dependents were participating as of the Date of Termination (the “Health Plan"),
for twelve (12) months after the Date of Termination; provided that they are not
eligible to participate in a group health plan of another entity. Executive’s
eligible dependents’ right to receive continuation coverage under COBRA shall
commence after, and not run coincident with, the continuation coverage provided
under this Section 6(a)(iv), and such COBRA coverage shall be provided entirely
at Executive’s eligible dependents’ expense. Executive’s eligible dependents’
right to receive continuation coverage under this Agreement other than COBRA
will terminate upon the earlier of the date specified herein or the date that
such

-8 -



--------------------------------------------------------------------------------



 



dependent first becomes eligible to participate in a group health plan of
another entity.

               (v) Upon the Date of Termination, vesting of all outstanding
stock options and other equity-based awards will be accelerated by twelve
(12) months so that such stock options and other equity-based awards shall have
the vested status on the Date of Termination that they otherwise would have
under the vesting schedules set forth in the applicable award agreements as
though the Date of Termination had occurred twelve (12) months thereafter.
Executive, or his estate, as applicable, shall have eighteen (18) months after
the Date of Termination to exercise all vested stock options granted prior to
the Date of Termination, but in no event may Executive or his estate exercise
any stock option beyond its term stated in the applicable award agreement. The
provisions of this Agreement serve to amend any provision in an applicable award
agreement or plan document to the contrary, whether now or hereafter existing.

          (b) TERMINATION BY REASON OF TOTAL DISABILITY. In the event that
Executive’s employment is terminated by reason of Executive’s Total Disability,
the Company shall pay the following amounts and provide the following benefits
to Executive:

               (i) All Accrued Compensation and Accrued Benefits.

               (ii) A pro-rata bonus payment for the year in which Executive’s
termination of employment due to Total Disability occurs equal to the amount of
Executive’s target bonus for the then-current fiscal year multiplied by a
fraction, the numerator of which is the number of days during the year that
transpired before the Date of Termination and the denominator of which is three
hundred sixty-five (365). The bonus payment will be paid to Executive as soon as
practicable following the Date of Termination.

               (iii) The Company shall continue to provide coverage for
Executive and his eligible dependents, at Executive’s sole expense, under the
Health Plan (as defined in Section 6(a)(iv) of this Agreement), for twelve
(12) months after the Date of Termination; provided that Executive is not
eligible to participate in a group health plan of another entity. Executive’s
(and his eligible dependents’) right to receive continuation coverage under
COBRA shall commence after, and not run coincident with, the continuation
coverage provided under this Section 6(b)(iii), and such COBRA coverage shall be
provided entirely at Executive’s expense. Executive’s (and his eligible
dependents’) right to receive continuation coverage under this Agreement other
than COBRA will terminate upon the earlier of the date specified herein or the
date that Executive (or such eligible dependent, as applicable) first becomes
eligible to participate in a group health plan of another entity.

               (iv) Upon the Date of Termination, vesting of all outstanding
stock options and other equity-based awards will be accelerated by twelve
(12) months

-9 -



--------------------------------------------------------------------------------



 



      so that such stock options and other equity-based awards shall have the
vested status on the Date of Termination that they otherwise would have under
the vesting schedules set forth in the applicable award agreements as though the
Date of Termination had occurred twelve (12) months thereafter. Executive, or
his estate, as applicable, shall have eighteen (18) months after the Date of
Termination to exercise all vested stock options granted prior to the Date of
Termination, but in no event may Executive or his estate exercise any stock
option beyond its term stated in the applicable award agreement. The provisions
of this Agreement serve to amend any provision in an applicable award agreement
or plan document to the contrary, whether now or hereafter existing.

          The payments and benefits to be made pursuant to Section 6(b)(ii),
(iii) and (iv) shall be conditioned upon Executive’s complete adherence to the
covenants and restrictions in Section 7 of this Agreement, and his prior
execution and nonwithdrawal of a general release of claims occurring up to the
release date in the form of Exhibit C hereto (with such changes therein as may
be necessary to make it valid and encompassing under applicable law) (the
“Release”) within twenty-one (21) days of presentation thereof by the Company to
Executive.

          (c) TERMINATION FOR CAUSE. In the event that Executive’s employment is
terminated by the Company for Cause, including for this purpose any voluntary
termination of employment without Good Reason or nonrenewal of the Agreement by
Executive in any such case without providing ninety (90) days’ advance written
notice that is treated, pursuant to Section 5(e), as a termination for Cause,
the Company shall pay to Executive all Accrued Compensation and Accrued
Benefits; provided, however, that for purposes of this Section 6(c), Accrued
Compensation shall in no event include the Guaranteed Minimum Bonus unless the
Date of Termination is after the annual bonuses for senior executives for the
year with respect to which the Guaranteed Minimum Bonus is payable have been
decided by the Board. Executive, or his estate, as applicable, shall have three
(3) months after the Date of Termination to exercise all vested stock options
granted prior to the Date of Termination, but in no event may Executive or his
estate exercise any stock option beyond its term stated in the applicable award
agreement. The provisions of this Agreement serve to amend any provision in an
applicable award agreement to the contrary.

          (d) TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY EXECUTIVE WITH GOOD
REASON. In the event that Executive’s employment is terminated by the Company
for reasons other than death, Total Disability, Cause or nonrenewal, or
Executive terminates his employment for Good Reason, the Company shall pay the
following amounts and provide the following benefits to Executive:

               (i) All Accrued Compensation and Accrued Benefits.

               (ii) A pro-rata bonus payment the amount of which will be the
amount of Executive’s target bonus for the then-current fiscal year multiplied
by a fraction, the numerator of which is the number of days during the year of
his termination that transpired before the Date of Termination, and the
denominator

-10 -



--------------------------------------------------------------------------------



 



of which is three hundred sixty-five (365). The bonus payment will be paid to
Executive as soon as practicable following the Date of Termination.

               (iii) Continuation of Executive’s Base Salary during the
twenty-four (24) month period that commences on the Date of Termination (the
“Severance Period”). Such payments shall be paid at the same time and in the
same manner as Base Salary would have been paid if Executive had remained
actively employed by the Company until the end of the Severance Period.

               (iv) The Company shall continue to provide coverage for Executive
and his eligible dependents, at the same cost-sharing ratio between the Company
and Executive as then applies to active senior executives of the Company, under
the Health Plan (as defined in Section 6(a)(iv) of this Agreement), for
twenty-four (24) months after the Date of Termination; provided that Executive
is not eligible to participate in a group health plan of another entity.
Executive’s (and his eligible dependents’) right to receive continuation
coverage under COBRA shall commence after, and not run coincident with, the
continuation coverage provided under this Section 6(d)(iv), and such COBRA
coverage shall be provided entirely at Executive’s expense. Executive’s (and his
eligible dependents’) right to receive continuation coverage under this
Agreement other than COBRA will terminate upon the earlier of the date specified
herein or the date that Executive (or such eligible dependent, as applicable)
first becomes eligible to participate in a group health plan of another entity.

               (v) Upon the Date of Termination, vesting of all outstanding
stock options and other equity-based awards will be accelerated by twelve
(12) months so that such stock options and other equity-based awards shall have
the vested status on the Date of Termination that they otherwise would have
under the vesting schedules set forth in the applicable award agreements as
though the Date of Termination had occurred twelve (12) months thereafter.
Executive, or his estate, as applicable, shall have eighteen (18) months after
the Date of Termination to exercise all vested stock options granted prior to
the Date of Termination, but in no event may Executive or his estate exercise
any stock option beyond its term stated in the applicable award agreement. The
provisions of this Agreement serve to amend any provision in an applicable award
agreement or plan document to the contrary, whether now or hereafter existing.

          The payments and benefits to be made pursuant to Section 6(d)(ii),
(iii) (iv) and (v) shall be conditioned upon Executive’s complete adherence to
the covenants and restrictions in Section 7 of this Agreement, and his prior
execution and nonwithdrawal of a general release of claims occurring up to the
release date in the form of the Release within twenty-one (21) days of
presentation thereof by the Company to Executive.

          (e) TERMINATION OF EMPLOYMENT BY EXECUTIVE WITHOUT GOOD REASON. In the
event that Executive terminates his employment with the Company other than due
to nonrenewal, Total Disability or Good Reason and he provides the Company with
at least ninety (90) days’ advance written notice, the Company shall

-11 -



--------------------------------------------------------------------------------



 



pay to Executive all Accrued Compensation and Accrued Benefits.

          (f) NONRENEWAL. In the event of termination of Executive’s employment
with the Company upon nonrenewal of the Agreement, the Company shall pay the
following amounts and provide the following benefits to Executive:

               (i) All Accrued Compensation and Accrued Benefits.

               (ii) A pro-rata bonus payment for the year in which the Date of
Termination occurs equal to the amount of Executive’s target bonus for the
then-current fiscal year multiplied by a fraction, the numerator of which is the
number of days during the year that transpired before the Date of Termination
and the denominator of which is three hundred sixty-five (365). The bonus
payment will be paid to Executive as soon as practicable following the Date of
Termination.

               (iii) Provided that the Company is the first party that elected
not to renew the Agreement by notifying Executive in writing of its intention
not to renew in accordance with Section 2 of this Agreement, continuation of
Executive’s Base Salary during the twenty-four (24) month period that commences
on the Date of Termination. Such payments shall be paid at the same time and in
the same manner as Base Salary would have been paid if Executive had remained
actively employed by the Company until the end of such twenty-four (24) month
period.

               (iv) Provided that the Company is the first party that elected
not to renew the Agreement by notifying Executive in writing of its intention
not to renew in accordance with Section 2 of this Agreement, the Company shall
continue to provide coverage for Executive and his eligible dependents, at the
same cost-sharing ratio between the Company and Executive as then applies to
active senior executives of the Company, under the Health Plan (as defined in
Section 6(a)(iv) of this Agreement), for twenty-four (24) months after the Date
of Termination; provided that Executive is not eligible to participate in a
group health plan of another entity. Executive’s (and his eligible dependents’)
right to receive continuation coverage under COBRA shall commence after, and not
run coincident with, the continuation coverage provided under this
Section 6(d)(iv), and such COBRA coverage shall be provided entirely at
Executive’s expense. Executive’s (and his eligible dependents’) right to receive
continuation coverage under this Agreement other than COBRA will terminate upon
the earlier of the date specified herein or the date that Executive (or such
eligible dependent, as applicable) first becomes eligible to participate in a
group health plan of another entity

               (v) Provided that the Company is the first party that elected not
to renew the Agreement by notifying Executive in writing of its intention not to
renew in accordance with Section 2 of this Agreement, upon the Date of
Termination, vesting of all outstanding stock options and other equity-based
awards will be accelerated by twelve (12) months so that such stock options and

-12 -



--------------------------------------------------------------------------------



 



      other equity-based awards shall have the vested status on the Date of
Termination that they otherwise would have under the vesting schedules set forth
in the applicable award agreements as though the Date of Termination had
occurred twelve (12) months thereafter. Executive, or his estate, as applicable,
shall have eighteen (18) months after the Date of Termination to exercise all
vested stock options granted prior to the Date of Termination, but in no event
may Executive or his estate exercise any stock option beyond its term stated in
the applicable award agreement. The provisions of this Agreement serve to amend
any provision in an applicable award agreement or plan document to the contrary,
whether now or hereafter existing.

          The payments and benefits to be made pursuant to Section 6(f)(ii),
(iii), (iv) and (v) shall be conditioned upon Executive’s complete adherence to
the covenants and restrictions in Section 7 of this Agreement, and his prior
execution and nonwithdrawal of a general release of claims occurring up to the
release date in the form of the Release within twenty-one (21) days of
presentation thereof by the Company to Executive.

          Notwithstanding the above, the compensation and benefits set forth in
this Section 6(f) shall not be payable to Executive in the event of any
nonrenewal of the Agreement by Executive that is effected without providing
ninety (90) days’ advance written notice to the Company and which, therefore, is
treated, pursuant to Section 5(e), as a termination for Cause.

          7. RESTRICTIVE COVENANTS.

          (a) CONFIDENTIAL INFORMATION. Executive shall at all times hold in a
fiduciary capacity for the benefit of the Company all secret, confidential or
proprietary information, knowledge or data relating to the Company, and its
respective businesses, which shall have been obtained by Executive during
Executive’s employment by the Company and which shall not be or become public
knowledge (other than by acts by Executive or representatives of Executive in
violation of this Agreement) including, but not limited to, the following:
(i) gene and protein sequences; (ii) biological data; (iii) clones and biologic
materials; (iv) laboratory, pre-clinical and clinical experiments and studies;
(v) performance characteristics of the Company’ products; (vi) marketing plans,
business plans, strategies, forecasts, budgets, projections and costs;
(vii) gene sequencing techniques and reagents; (viii) bioinformatics;
(ix) personnel information; (x) customer, vendor and supplier lists;
(xi) customer, vendor and supplier needs, transaction histories, contacts,
volumes, characteristics, agreements and prices; (xii) promotions, operations,
sales, marketing, and research and development; (xiii) business operations,
internal structures, and financial affairs; (xiv) systems and procedures;
(xv) pricing structure of the Company’ services and products; (xvi) proposed
services and products; (xvii) contracts with other parties; and (xviii) any
other information that the Company is obligated by law, rule or regulation to
maintain as confidential (the “Confidential Information”). During Executive’s
employment with the Company and after termination of such employment at any time
or for any reason, and regardless of whether any payments are made to Executive
under this Agreement as a result of such termination, Executive shall not,
without the prior written consent of the Company or as may

-13 -



--------------------------------------------------------------------------------



 



      otherwise be required by law or legal process, communicate or divulge any
Confidential Information to any person other than the Company, its employees and
those designated by it or use any Confidential Information except for the
benefit of the Company. Immediately upon termination of Executive’s employment
with the Company at any time or for any reason, Executive shall return to the
Company all Confidential Information, including, but not limited to, any and all
copies, reproductions, notes or extracts of Confidential Information.
“Confidential Information” shall not include (v) Confidential Information which
at the time of disclosure is already in the public domain; (w) Confidential
Information which Executive can demonstrate by written evidence was in his
possession or known to him prior to the Effective Date which is not subject to
an obligation of confidentiality to the Company; (x) Confidential Information
which subsequently becomes part of the public domain through no fault of
Executive; (y) Confidential Information which becomes known to Executive through
a third party who is under no obligation of confidentiality to the Company; and
(z) Confidential Information which is required to be disclosed by law or by
judicial administrative proceedings. Upon service to Executive, or anyone acting
on Executive’s behalf, of any subpoena, court order, or other legal process
requiring Executive to disclose information that would be Confidential
Information but for the preceding sentence, Executive shall immediately provide
written notice to the Company of such service and of the content of any
testimony or information to be disclosed.

          (b) COMPETITIVE BUSINESSES. During the Employment Period and for a
period of twelve (12) months after the Date of Termination, Executive will not
directly or indirectly engage in the development, production, marketing or sale
of products that compete (or, upon commercialization, would compete) with
products of the Company, or any of its subsidiary or affiliate companies, being
developed (so long as such development has not been abandoned), marketed or sold
at the time of Executive’s Date of Termination (such business or activity being
hereinafter called a “Competing Business”), whether such engagement shall be as
an officer, director, owner, employee, partner, affiliate or other participant
in any Competing Business, or assist others in engaging in any Competing
Business in the manner described in the foregoing clause. Nothing in this
Section 7(b) will prohibit Executive from being a passive owner of less than 5%
of the outstanding stock of a corporation of any class which is publicly traded,
so long as Executive has no direct or indirect participation in the business of
such corporation.

          (c) SOLICITATION OF EMPLOYEES. During the Employment Period and for a
period of twelve (12) months after the Date of Termination, Executive shall not
induce other employees of the Company or any subsidiary thereof to terminate
their employment with the Company or any subsidiary thereof or engage in any
Competing Business. Notwithstanding the foregoing, the term “Competing Business”
for purposes of this Section 7(c) shall not include any business or activity
that was not conducted by the Company or any subsidiary thereof prior to the
effective date of a Change of Control.

          (d) COMPANY’S RIGHT TO INTELLECTUAL PROPERTY. Executive shall promptly
disclose to the Company, for its sole use and benefit, any and all

-14 -



--------------------------------------------------------------------------------



 



      inventions, ideas, discoveries, information, works of authorship,
proposals, drawings, plans, schematics, computer software or programs, know-how,
processes, formulas, designs, data, improvements or revisions (collectively,
“Inventions”), whether or not copyrightable or patentable, which he may, in
whole or any part, make, devise, conceive, create, design, invent, develop,
reduce to practice or discover, either solely or jointly with another or others
(whether or not Company personnel), during his employment by the Company
(whether at the request or upon the suggestion of the Company or otherwise, and
whether during or outside of normal working hours), which relate to, or are
capable of use in connection with, the business of the Company or its subsidiary
or affiliate companies and/or those which result directly or indirectly, in
whole or in part, from use of the time, facilities, materials or information of
the Company, together with all patent applications, letters patent, copyrights
and reissues thereof that may at any time be granted for or upon any such
Inventions. Executive further agrees to assign, grant and convey, and hereby
assigns, grants and conveys, to the Company all of the rights, titles and
interests in and to any and all such Inventions that Executive, in whole or in
part, has or may acquire in such Inventions. Executive agrees that the Company
will be the sole owner of all patents, copyrights, trademarks and other
intellectual property rights in connection therewith, and agrees to take all
such actions, at the Company’s expense, as may be requested by the Company with
respect to any such Inventions to confirm or evidence such assignment, transfer,
conveyance or ownership, and to assist in the Company’ maintenance, enforcement,
license, assignment, transfer, or conveyance of such rights. In connection
therewith:

               (i) Executive shall without charge, but at the expense of the
Company, promptly at all times hereafter execute and deliver such applications,
assignments, descriptions and other instruments as may be reasonably necessary
or proper in the opinion of the Company to vest title to any such inventions,
improvements, technical information, patent applications, patents, copyrights or
reissues thereof in the Company and to enable it to obtain and maintain the
entire right and title thereto throughout the world; and

               (ii) Executive shall render to the Company at its expense
(including reimbursement to the Executive of reasonable out-of-pocket expenses
incurred by the Executive and a reasonable payment for the Executive’s time
involved in case he is not then in its employ) all such assistance as it may
require in the prosecution of applications for said patents, copyrights or
reissues thereof, in the prosecution or defense of interferences which may be
declared involving any said applications, patents or copyrights and in any
litigation in which the Company may be involved relating to any such patents,
inventions, improvements or technical information.

     8. INDEMNIFICATION. The Company will continue to cover Executive under its
directors’ and officers’ insurance policy following the Date of Termination for
a period of time equal to the applicable statute of limitations. The Company
shall indemnify and hold Executive harmless to the fullest extent legally
permitted or authorized by the Company’s by-laws or, if greater, by the laws of
the State of Delaware, as may be in effect from time to time, in respect of

-15 -



--------------------------------------------------------------------------------



 



any liability, damage, cost or expense (including reasonable attorneys’ fees)
actually and reasonably incurred in connection with the defense of any claim,
action, suit or proceeding to which Executive is a party by reason of
Executive’s being or having been an officer or director of the Company or any
subsidiary or affiliate thereof, or Executive’s serving or having served at the
request of such other entity as a director, officer, employee or agent of
another corporation or of a partnership, joint venture, trust, business
organization, enterprise or other entity, including service with respect to
employee benefit plans. Without limiting the generality of the foregoing, the
Company shall pay the expenses (including reasonable attorneys’ fees) actually
and reasonably incurred in defending any such claim, action, suit or proceeding
in advance of its final disposition, upon receipt of Executive’s undertaking to
repay all amounts advanced unless it is ultimately determined that Executive is
entitled to be indemnified under this Section.

     9. ARBITRATION; EQUITABLE RELIEF.

          (a) ARBITRATION. Any controversy, dispute or claim of whatever nature
arising out of, or in relation to, the Company’s and Executive’s relationship as
provided in this Agreement, shall be resolved first by prompt, informal, good
faith negotiations by the parties. If a mutually satisfactory resolution is not
reached by such good faith negotiations within forty-five (45) days, the parties
agree that such controversy, dispute or claim shall be resolved exclusively
through final and binding arbitration before a single neutral arbitrator
selected jointly by the parties. If the parties are unable to agree on a single
arbitrator, each of the Company and Executive shall select an arbitrator, and
those arbitrators will jointly select a third, who will arbitrate the dispute.
The arbitrator must be a former judge, and the arbitration shall be conducted in
accordance with the rules of JAMS/ENDISPUTE then in effect. The arbitration
shall take place in Rockville, Maryland. The Company will pay the direct costs
and expenses of the arbitration. The Company and Executive will each separately
pay its counsel fees and expenses; provided, however, the Company shall
reimburse Executive for his reasonable costs (including without limitation,
attorneys’ fees) incurred if Executive succeeds on the merits on a material
issue and Executive is not found to be in material breach. The parties agree
that any award rendered by the arbitrator shall be final and binding, and that
judgment upon the award may be entered in any court having jurisdiction thereof.
The provisions of this Section 9 shall survive the expiration or termination of
this Agreement and of Executive’s employment.

          (b) EQUITABLE RELIEF. The parties further acknowledge and agree that,
due to the Company’s business, the Executive’s breach any of the covenants set
forth in Section 7 of this Agreement would cause significant hardship to the
Company and immediate, material and irreparable injury and damage for which
there is no adequate remedy at law. Accordingly, in the event of a breach, or
threatened breach, by Executive of the provisions of Section 7 of this
Agreement, the Company shall be entitled immediately to seek, and nothing in
this Section 9 shall preclude the Company from seeking, enforcement of Section 7
of this Agreement in a court of competent jurisdiction by means of a decree of
specific performance, an injunction without the posting of a bond or the
requirement of any other guarantee, and any other form of equitable relief. This
provision is not a waiver of any other rights, which the Company may have under
this

-16 -



--------------------------------------------------------------------------------



 



    Agreement, including the right to recover money damages for any other claim
at law or in equity.

          (c) The provisions of this Section 9 shall survive the expiration or
termination of this Agreement and of Executive’s employment.

     10. LEGAL FEES. Company agrees to reimburse Executive for all legal and
professional fees and costs incurred by the Executive in connection with the
negotiation and preparation of this Agreement, but in no event to exceed Ten
Thousand Dollars ($10,000.00).

     11. WITHHOLDING OF TAXES. The Company may withhold from any compensation
and benefits payable under this Agreement all applicable federal, state, local,
or other taxes.

     12. ASSIGNMENT. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, representatives, successors
and assigns. This Agreement shall not be assignable by Executive (but any
payments due under this Agreement which would be payable at a time after
Executive’s death shall be paid to Executive’s designated beneficiary or, if
none, his estate). The Company shall require any successor, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. As used in this Agreement, the term “Company” shall
mean both the Company as defined above and any such successor.

     13. ENTIRE AGREEMENT; NON-DUPLICATION OF BENEFITS. This Agreement shall
constitute the entire understanding of the parties with respect to the subject
matter herein and shall supersede any and all existing oral or written
agreements, representations, or warranties between Executive and the Company or
any of its subsidiaries or affiliated entities relating to the terms of
Executive’s employment by the Company. In the event that Executive is entitled
to benefits under the Severance Plan and this Agreement, he shall be entitled to
the better benefits of the two, determined in the aggregate and in his
discretion, and in no event will he be entitled to benefits under both this
Agreement and the Severance Plan.

     14. AMENDMENT. This Agreement shall not be amended except by a written
agreement signed by both parties.

     15. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland applicable to agreements made
and to be performed in that State, without regard to its conflict of laws
provisions.

     16. NOTICES. Any notice, consent, request or other communication made or
given in connection with this Agreement shall be in writing and shall be deemed
to have been duly given upon receipt when delivered by hand or by overnight
courier, or three (3) days after deposit in the U.S. mail by registered or
certified mail, return receipt requested, with proper postage affixed, to the
parties at their following respective addresses or at such other address as each
may specify by notice to the other in accordance with this Section. Notices to
the Company shall be

-17 -



--------------------------------------------------------------------------------



 



addressed to the Secretary of Human Genome Sciences, Inc. at 14200 Shady Grove
Road, Rockville, Maryland 20850. Notices to the Executive shall be addressed to
Executive’s address as reflected on Company’s personnel records.

     17. REPRESENTATION BY EXECUTIVE. Executive represents and warrants to the
Company that Executive is not bound by any restrictive covenants that have not
been disclosed previously in writing to the Company and has no prior or other
obligations or commitments of any kind that would materially prevent, restrict,
hinder or interfere with Executive’s acceptance of employment or the performance
of all duties and services hereunder to the fullest extent of Executive’s
ability and knowledge. Executive agrees to indemnify and hold harmless the
Company for any liability the Company may incur as the result of the existence
of any such covenants, obligations or commitments.

     18. MISCELLANEOUS.

          (a) WAIVER. The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver
thereof or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

          (b) NO DUTY TO MITIGATE. The Company agrees that, if Executive’s
employment with the Company terminates, Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to or in
respect of Executive by the Company pursuant to this Agreement. Further, the
amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation earned by Executive as the result of employment by
another employer or by retirement benefits.

          (c) TERMINATION OF AGREEMENT. This Agreement shall terminate upon the
termination of Executive’s employment, except that terms of this Agreement which
must survive the termination of this Agreement in order to be effectuated
(including the provisions of Sections 6, 7, 8, 9, 13 and 15) shall survive
until, by their terms, such provisions are no longer operative. Upon the
termination of the Executive’s employment, Executive consents to the
notification by the Company to the Executive’s new employer of Executive’s
obligations under this Agreement.

          (d) SEPARABILITY. If any portion of this Agreement shall be found to
be invalid or contrary to public policy, the same may be modified or stricken by
a court of competent jurisdiction, to the extent necessary to allow the court to
enforce such provision in a manner which is as consistent with the original
intent of the provision as possible. If any term or provision of this Agreement
is declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, such term or provision shall immediately
become null and void, leaving the remainder of this Agreement in full force and
effect.

          (e) HEADINGS. Section headings are used herein for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

-18 -



--------------------------------------------------------------------------------



 



          (f) RULES OF CONSTRUCTION. Whenever the context so requires, the use
of the singular shall be deemed to include the plural and vice versa.

          (g) NON EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall prevent
or limit Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company and for which
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as Executive may have under any stock option or other agreement with the
Company or any of its affiliated companies. Except as otherwise provided herein,
amounts and benefits which are vested benefits or which Executive is otherwise
entitled to receive under any plan, program, agreement or arrangement of the
Company at or subsequent to the Date of Termination shall be payable in
accordance with such plan or program.

          (h) COUNTERPARTS. This Agreement may be executed in any number of
counterparts, by original signature or facsimile, each of which so executed
shall be deemed to be an original, and such counterparts will together
constitute but one Agreement.

{Signature page follows}

-19 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is EXECUTED and EFFECTIVE as of the day
set forth above.

     
H. THOMAS WATKINS
  WITNESS:
 
   
(“Executive”)
   
 
   
/s/ H. Thomas Watkins
  /s/ Wendy R. Watkins

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
   
HUMAN GENOME SCIENCES, INC.
  ATTEST:
 
   
(“Company”)
   
 
   
By: /s/ James H. Davis

--------------------------------------------------------------------------------

          James H. Davis, Ph.D., J.D.
  /s/ Rose Hadidian


--------------------------------------------------------------------------------

 
   
Title: Executive Vice President, General
          Counsel and Secretary
   

-20 -



--------------------------------------------------------------------------------



 



EXHIBIT A

HUMAN GENOME SCIENCES, INC.
AMENDED AND RESTATED
2000 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT

Human Genome Sciences, Inc., a Delaware corporation (the “Company”), has granted
to the Optionee an option (the “Option”) to purchase shares of Common Stock of
the Company (the “Shares”), at the price and on the terms set forth herein and
on the books and records of the Company as shown on the Optionee Statement as
shall be issued to the Optionee pursuant to this Agreement (the “Statement”)
(which is hereby incorporated herein by reference and which is an integral part
of the Option), and in all respects subject to the terms and provisions of the
Human Genome Sciences, Inc. Amended and Restated 2000 Stock Incentive Plan (the
“Plan”) applicable to stock options, which terms and provisions are hereby
incorporated by reference herein. Unless the context herein otherwise requires,
the terms defined in the Plan or Statement shall have the same meanings herein.

1. Nature of the Option. If the Option on the Statement is designated as an
Incentive Stock Option, the Option is intended to be an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”). If the Option on the Statement is designated as a
Non-Qualified Stock Option, the Option is intended to be a non-statutory stock
option and is not intended to be an incentive stock option with the meaning of
Section 422 of the Code. In either event, it is intended and expected that the
grant of the Option will be exempt from Section 16(b) of the Securities Exchange
Act of 1934, pursuant to Rule 16b-3 issued thereunder.

2. Date of Grant; Term of Option. The Compensation Committee of the Board of
Directors of the Company (the “Committee”) granted the Option on the Grant Date
set forth in the Statement, and it may not be exercised later than ten years
from the Grant Date.

3. Option Exercise Price. The per share exercise price for the Option is the
Exercise Price set forth in the Statement.

4. Exercise of Option. The Option shall be exercisable with respect to the total
number of shares subject to the Option during its term only in accordance with
the terms and provisions of the Plan and the Option as follows:

     (a) Right to Exercise. The Option shall vest and shall be exercisable as
set forth in the Statement. If the Grant Date of the Option as shown in the
Statement is August 16, 2000 or later, the Option may not be exercised until at
least six months have elapsed from (but excluding) the Grant Date, provided that
the Option may be exercised during such six-month period if such exercise (i) is
effected after the Optionee’s termination of employment with the Company,
(ii) is approved in writing by the Committee or (iii) is pursuant to an
acceleration in the exercisability of the Option because of the Optionee’s
death, disability or retirement, a change in corporate ownership or other
circumstances covered under Section 7(e) of the Fair Labor Standards Act of
1938, as amended.

     (b) Method of Exercise. The Optionee or other person then entitled to
exercise the Option may exercise all or any portion of the Option that is then
exercisable by giving (i) written notice of exercise to the Chief Financial
Officer (“CFO”) of the Company, or to a person or entity designated by the CFO,
in accordance with the Plan’s procedures on or before the expiration date
specified in Section 2 hereof, in a form specified by the Committee, signed by
the Optionee, that specifies the number of Shares underlying the portion of the
Option being exercised, followed, within three (3) business days, by payment of
such price in a form acceptable to the Company. The Company will deliver the
Shares underlying the portion of the Option that is exercised (the “Exercised
Option Shares”) within a reasonable period of time after payment is received;
provided, however, that the Company shall have no obligation to deliver such
Shares until the person exercising the Option complies, to the satisfaction of
the Committee, with any requests for representations or documents demonstrating
to the Company’s satisfaction (1) compliance with legal requirements and (2) if
the person exercising the Option is not the Optionee, the person’s right to
exercise the Option. The certificate or certificates for the Exercised Option
Shares shall be registered in the name of the Optionee and shall be legended as
required under the Plan or applicable law. Upon delivery of the certificate or
certificates for the Exercised Option Shares to the Optionee, the Company also
will deliver to the Optionee an

 



--------------------------------------------------------------------------------



 



amended Statement showing the number of Exercised Shares and the number of
Shares (if any) for which the Option has not been exercised (the “Option Shares
Outstanding”).

     (c) Restrictions on Exercise. The Option may not be exercised if the
issuance of the Shares upon such exercise would constitute a violation of any
applicable federal or state securities laws or other laws or regulations. As a
condition to the exercise of the Option, the Company may require the Optionee to
make any representation and warranty to the Company as may be required by any
applicable law or regulation. The Optionee may not exercise any portion of the
Option while the Exercise Price per Share exceeds the Fair Market Value.

5. Termination of Relationship with the Company. Subject to the provisions of
Section 6 hereof, if the Optionee ceases to serve as an employee of the Company
or its Affiliates for any reason other than death or permanent and total
disability within the meaning of Code section 22(e)(3) (“Disability”) and
thereby terminates his or her status as an employee, the Optionee shall have the
right to exercise the Option at any time within the three (3) month period after
the date of such termination to the extent that the Optionee was entitled to
exercise the Option at the date of such termination. If the Optionee ceases to
serve as an employee due to death or Disability, the Option may be exercised at
any time within one (1) year after the date of death or termination of
employment due to Disability, in the case of death, by the Optionee’s estate or
by a person who acquired the right to exercise the Option by bequest or
inheritance, or, in the case of Disability, by the Optionee or his or her legal
guardian or representative, but in any case only to the extent the Optionee was
entitled to exercise the Option at the date of such termination. To the extent
that the Optionee was not entitled to exercise the Option at the date of
termination, or to the extent the Option is not exercised within the time
specified herein, the Option shall terminate. Notwithstanding the foregoing, the
Option shall not be exercisable after the expiration of the term set forth in
Section 2 hereof.

6. Transferability of Option. If the Option is designated as an Incentive Stock
Option, it may not be sold, pledged, assigned, hypothecated, gifted, transferred
or disposed of in any manner either voluntarily or involuntarily by operation of
law, other than by will or by the laws of descent or distribution, and may be
exercised during the lifetime of the Optionee only by such Optionee. If the
Option is designated as a Non-Qualified Stock Option, it may be transferred only
by the Optionee and only by gift or domestic relations order to (1) the
Optionee’s child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships or any person sharing the Optionee’s household (other
than a tenant or employee of the Optionee) (“Family Member”), (2) a trust in
which Family Members have more than 50% of the beneficial interest, (3) a
foundation in which Family Members (or the Optionee) control the management of
assets, or (4) any other entity in which Family Members (or the Optionee) own
more than 50% of the voting interests; provided, however, that no such transfers
may be made for value. For purposes of the preceding sentence, a transfer under
a domestic relations order in settlement of martial property rights and a
transfer to an entity in which more than 50% of the voting interests are owned
by Family Members (or the Optionee) in exchange for an interest in that entity
shall not be treated as transfers for value. Subject to the foregoing and the
terms of the Plan, the terms of the Option shall be binding upon the Optionee’s
executors, administrators, heirs, successors, transferees, donees and assigns.

7. Adjustments and Corporate Reorganizations.

     (a) Subject to any required action by the Company (which shall be promptly
taken) or its shareholders, and subject to the provisions of the Delaware
General Corporation Law, if the outstanding Common Stock are increased or
decreased or changed into or exchanged for a different number or kind of
security by reason of any recapitalization, reclassification, stock split,
reverse stock split, combination of shares, exchange of shares, stock dividend,
or other distribution payable in capital stock, or other increase or decrease in
such Common Stock is effected without receipt of consideration by the Company
occurring after the Grant Date of the Option, a proportionate and appropriate
adjustment shall be made in the number of shares of Common Stock underlying the
Option, so that the proportionate interest of the Optionee immediately following
such event shall, to the extent practicable, be the same as immediately before
such event. Any such adjustment in the Option shall not change the total price
with respect to shares of Common Stock underlying the unexercised portion of the
Option but shall include a corresponding proportionate adjustment in the
Exercise Price. The Committee will make the adjustments required by this Section
7(a) and its determination will be final, binding and conclusive.

-2 -



--------------------------------------------------------------------------------



 



     (b) Upon the dissolution or liquidation of the Company, or upon a
reorganization, merger, or consolidation of the Company as a result of which the
outstanding securities of the class of securities then subject to the Option are
changed into or exchanged for cash or property or securities not of the
Company’s issue, or any combination thereof, or upon a sale of substantially all
the property of the Company to, or the acquisition of shares of Common Stock
representing more than eighty percent (80%) of the voting power of the shares of
Common Stock then outstanding by, another corporation or person, the Option
shall terminate, unless provision be made in writing in connection with such
transaction for the assumption of options theretofore granted under the Plan, or
the substitution for such options of any options covering the stock or
securities of a successor employer corporation, or a parent or subsidiary
thereof, with appropriate adjustments as to the number and kind of shares of
stock and prices, in which event the Option shall continue in the manner and
under the terms so provided. If the Option would otherwise terminate pursuant to
the foregoing sentence, the Optionee shall have the right, at such time before
the consummation of the transaction causing such termination as the Company
shall reasonably designate, to exercise the unexercised portions of the Option,
including the portions thereof that would, but for this subsection, not yet be
exercisable.

     (c) Notwithstanding subparagraph (b), upon acquisition by a person, or
group of persons, of more than fifty percent (50%) of the Company’s outstanding
Common Stock, the Option shall immediately vest in full and be exercisable.

     8. Continuation of Employment or Engagement. Neither the Plan nor the
Option shall confer upon any Optionee any right to continue in the employment of
the Company or any of its Affiliates or limit, in any respect, the right of the
Company to discharge the Optionee at any time, with or without cause and with or
without notice.

     9. Withholding. The Company reserves the right to withhold, in accordance
with any applicable laws, from any consideration payable to Optionee any taxes
required to be withheld by federal, state or local law as a result of the grant
or exercise of the Option or the sale or other disposition of the shares issued
upon exercise of the Option. If the amount of any consideration payable to the
Optionee is insufficient to pay such taxes or if no consideration is payable to
the Optionee, upon the request of the Company, the Optionee (or such other
person entitled to exercise the Option pursuant to Section 6 hereof) shall pay
to the Company an amount sufficient for the Company to satisfy any federal,
state or local tax withholding requirements it may incur, as a result of the
grant or exercise of the Option or the sale or other disposition of the shares
issued upon the exercise of the Option.

     10. The Plan. The Option is subject to, and the Company and the Optionee
agree to be bound by, all of the terms and conditions of the Plan as such Plan
may be amended from time to time in accordance with the terms thereof, provided
that no such amendment shall deprive the Optionee, without his or her consent,
of the Option or any rights hereunder. This Agreement is intended to conform in
all respects with, and is subject to all applicable provisions of, the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern. Pursuant to the Plan, the Board of Directors of the Company is
authorized to adopt rules and regulations not inconsistent with the Plan as it
shall deem appropriate and proper. A copy of the Plan in its present form is
available for inspection during business hours by the Optionee or the persons
entitled to exercise the Option at the Company’s principal office.

     11. Early Disposition of Stock. Subject to the fulfillment by Optionee of
any conditions upon the disposition of shares received under the Option,
Optionee hereby agrees that if he or she disposes of any shares received under
the Option within one (1) year after such shares were transferred to him or her
or within 2 years from the Grant Date, he or she will notify the Company in
writing within thirty (30) days after the date of such disposition. Unless
otherwise approved in writing by the Committee, no person subject to Section 16
of the Securities Exchange Act of 1934 may sell, assign, pledge, encumber, or
otherwise transfer shares acquired upon exercise of the Option until at least
six months have elapsed from (but excluding) the Grant Date.

     12. Arbitration. Any dispute or controversy arising out of or relating to
the Option shall be settled finally and exclusively by arbitration in
Washington, D.C. in accordance with the rules of the American Arbitration
Association then in effect. Such arbitration shall be conducted by an arbitrator
or arbitrators appointed by the American Arbitration Association in accordance
with its rules and any finding by such arbitrator or arbitrators shall be final
and binding upon the parties. Judgment upon any award rendered by the
arbitrator(s) may be entered in any court

-3 -



--------------------------------------------------------------------------------



 



having jurisdiction thereof, and the Company or any of its Affiliates and the
Optionee consent to the jurisdiction of the courts of the State of Maryland for
this purpose.

13. Notices. Any notice to be given to the Company shall be addressed to the
Company in care of its Chief Financial Officer at its principal office, and any
notice to be given to the Optionee shall be addressed to the Optionee at the
address given beneath his or her signature hereto or at such other address as
the Optionee may hereafter designate in writing to the Company. Any notice to
the Optionee shall for all purposes be deemed to be notice to any person to whom
the Optionee shall have transferred the Option pursuant to Section 6. Any such
notice shall be deemed duly given on the earliest of (a) its actual receipt,
(b) five business days after it is mailed by registered or certified U.S. mail
to the foregoing address, (c) one business day after it is mailed through
Federal Express (or another overnight delivery service acceptable to both
parties) to the foregoing address, or (d) the date as of which the Chief
Financial Officer of the Company or the Optionee as appropriate confirms receipt
of a telecopy (for those notices that do not require original documents).

14. Optionee. The word “Optionee” as used in any provision of this Agreement
under circumstances where the provision should logically be construed, as
determined by the Committee or its designee, to apply to the estate, personal
representative, beneficiary to whom the Option may be transferred by will or by
the laws of descent and distribution, or another permitted transferee, the word
“Optionee” shall be deemed to include such person.

15. Option. The Optionee agrees that any additional option to purchase shares of
the Common Stock of the Company granted to the Optionee under the Plan after the
date of this Agreement shall be subject to the terms and conditions hereof, and
each such additional option, together with all other options subject to this
Agreement, shall collectively be deemed the Option for purposes of this
Agreement, except to the extent the Committee determines in connection with
grant of the additional option(s) that other terms and conditions will apply
thereto. If two or more options are subject to the terms of this Agreement,
references herein to the terms of the Option as set forth in the Statement
(including, but not limited to, the Grant Date and the exercise price) shall be
deemed, for purposes of each option, references to the terms as set forth in the
Statement for that option, which terms are hereby incorporated herein by
reference.

16. Entire Agreement. This Agreement, including the Statement, together with the
Plan and the other exhibits attached thereto or hereto, represents the entire
agreement between the parties.

17. Governing Law. This Agreement shall be construed in accordance with the laws
of the State of Delaware.

18. Amendment. Except as provided by the Plan, the Committee and the Board may
not make modifications in the terms and conditions of the Option that adversely
affect the Optionee without the Optionee’s written consent.

             
Date:
  November 22, 2004        Human Genome Sciences, Inc.

 

--------------------------------------------------------------------------------

       
 
           

      By:   /s/ James H. Davis 

       

--------------------------------------------------------------------------------

-4 -



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

     The Optionee accepts the Option subject to all of the terms and provisions
hereof and of the Plan under which it is granted. The Optionee hereby agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Board of Directors or the Committee upon any questions arising under the Plan.

     
Date:
   11/22/04 H. Thomas Watkins  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


  Printed Name of Optionee

     

  /s/ H. Thomas Watkins

 

--------------------------------------------------------------------------------

Signature of Optionee

   

 

--------------------------------------------------------------------------------

Address

   

 

--------------------------------------------------------------------------------

City, State, Zip

-5 -



--------------------------------------------------------------------------------



 



EXHIBIT B

HUMAN GENOME SCIENCES, INC.

KEY EXECUTIVE SEVERANCE PLAN

I. Preamble and Statement of Purpose.

     The purpose of this Plan is to assure Human Genome Sciences, Inc. (“Human
Genome”) and its subsidiaries (Human Genome, together with its subsidiaries, the
“Corporation”) of the continued dedication, loyalty, and service of, and the
availability of objective advice and counsel from, key employees of the
Corporation notwithstanding the possibility, threat or occurrence of a bid or
other action to take over control of the Corporation.

     In the event Human Genome receives any proposals from a third party
concerning a possible business combination with Human Genome, or acquisition of
Human Genome’s equity securities, the Board of Directors of Human Genome (the
“Board”) believes that it would be imperative that the Board, the Corporation
and its senior management be able to rely on the Corporation’s key employees to
continue in their positions and be available for advice, if requested, without
concern that those individuals might be distracted by the personal uncertainties
and risks created by such a proposal, or be influenced to consider other
employment opportunities or prospects because of such uncertainties or risks.

     Should Human Genome receive any such proposals, in addition to their
regular duties, such key employees, in light of their experience and knowledge
gained within that portion of the business in which they are principally
engaged, may be called upon to assist in the assessment of proposals, advise
senior management and the Board as to whether such proposals would be in the
best interest of Human Genome and its shareholders, and take such other actions
as the Board might determine to be appropriate.

II. Eligible Executives.

     The following individuals are eligible to participate in this Plan: (i) the
Chief Executive Officer and the President of Human Genome, and (ii) those key
employees of the Corporation who are from time to time designated by the
Compensation Committee of the Board (the “Compensation Committee”) as eligible
to participate in this Plan.

 



--------------------------------------------------------------------------------



 



     Each eligible employee shall become a Participant in the Plan upon his or
her execution of a letter agreement in the form, or substantially in the form,
of Exhibit A, attached to and incorporated in this Plan (the “Letter
Agreement”). The executed Letter Agreement shall constitute the Participant’s
agreement to the terms and conditions of participation in this Plan and shall
set forth the amount of the Lump Sum Cash Payment under Section 3.2.2, the
length of the Coverage Period for welfare benefit continuation under Section
3.2.3, and such other terms and conditions as the Compensation Committee may
determine applicable to the Participant.

     A Participant who is no longer employed by the Corporation shall cease to
be a Participant in the Plan, unless the Participant’s employment ceases (i)
within eighteen (18) months after the Effective Date (as defined in Section
3.1.3) or (ii) during any period of time when the Board has knowledge that any
third person has taken steps reasonably calculated to effect a Change of Control
(as defined in Section 3.1.2) until, in the opinion of the Board, the third
party has abandoned or terminated its efforts to effect a Change of Control. Any
decision by the Board that, in its opinion, a third party has or has not taken
steps reasonably calculated to effect a Change of Control, or that, in its
opinion, the third person has abandoned or terminated its efforts to effect a
Change of Control, shall be conclusive and binding on the Participants.

III. Plan Provisions.

3.1 Definitions. The following terms, as used in this Plan with capitalized
first letters, shall have the meanings as provided in this Section 3.1:

     3.1.1. “Cause”. “Cause” means (i) the Participant’s willful and continued
failure substantially to perform the duties of his or her position (other than
as a result of disability, as defined in Section 72(m)(7) of the Internal
Revenue Code of 1986, as amended (the “Code”), or as a result of termination by
the Participant for Good Reason) after written notice to the Participant by the
Board specifying such failure, provided that such “Cause” shall have been found
by a majority vote of the Board after at least ten (10) days’ written notice to
the Participant specifying the failure on the part of the Participant and after
an opportunity for the Participant to be heard at a meeting of the Board; (ii)
any willful act or omission by the Participant constituting dishonesty, fraud or
other malfeasance, and any act or omission by the Participant constituting
immoral conduct, which in any such case is injurious to the financial condition
or business

- 2 -



--------------------------------------------------------------------------------



 



reputation of the Corporation; or (iii) the Participant’s indictment of a felony
under the laws of the United States or any state thereof or any other
jurisdiction in which the Corporation conducts business. For purposes of this
definition, no act or failure to act shall be deemed “willful” unless effected
by the Participant not in good faith and without a reasonable belief that such
action or failure to act was in or not opposed to the best interests of the
Corporation.

     3.1.2. “Change of Control”. “Change of Control” means the occurrence of any
of the following:

          (i) Any “person” (as defined in this Section 3.1.2) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), directly or indirectly, of securities
of Human Genome (not including in the securities beneficially owned by such
person any securities acquired directly from Human Genome other than in
connection with Human Genome’s acquisition of a business) representing more than
fifty percent (50%) of the combined voting power of Human Genome’s then
outstanding securities; or

          (ii) As a result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of assets, or
contested election, or any combination of the foregoing transactions, the
individuals who were directors of Human Genome prior thereto shall cease to
constitute a majority of the Board of Directors of Human Genome or any successor
thereto; or

          As used in this Section, the term “person” has the meaning ascribed
thereto in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d)(3) and 14(d)(2) thereof, except that such term shall not include
(A) the Corporation, (B) any trustee or other fiduciary holding securities under
an employee benefit plan of the Corporation, (C) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) any
corporation owned, directly or indirectly, by the stockholders of Human Genome
in substantially the same proportions as their ownership of common stock of
Human Genome.

     3.1.3. “Effective Date”. “Effective Date” means the date on which a Change
of Control occurs. In the event of a Change of Control occurring within eighteen
(18) months after a prior Change of Control, “Effective Date” shall mean the
date on which the subsequent Change of Control occurs. Notwithstanding anything
in this Plan to the contrary, if a Participant’s

- 3 -



--------------------------------------------------------------------------------



 



employment with the Corporation had terminated prior to the date on which the
Change of Control occurred, and if it is reasonably demonstrated by the
Participant to the Board that such termination of employment either was at the
request of a third party who had taken steps reasonably calculated to effect the
Change of Control or otherwise arose in connection with or in anticipation of
the Change of Control, then, for all purposes of this Plan, “Effective Date”
shall mean, with respect to such Participant only, the date immediately prior to
the date of such termination of employment.

     3.1.4. “Good Reason”. “Good Reason” means (i) removal from, or failure to
be reappointed or reelected to, the Participant’s principal positions
immediately prior to Change of Control (other than as a result of a promotion);
(ii) diminution in the Participant’s title, position, duties or
responsibilities, or the assignment to the Participant of duties that are
inconsistent, in a material respect, with the scope of duties and
responsibilities associated with the Participant’s position immediately prior to
the Change of Control; (iii) reduction in the Participant’s compensation as in
effect immediately preceding the Effective Date; (iv) relocation of the
Participant’s principal workplace without his or her consent to a location which
is more than fifty (50) miles from the Participant’s principal workplace on the
Effective Date; or (v) any failure by Human Genome to comply with and satisfy
the requirements of Section 3.6.7, provided that the successor shall have
received at least ten (10) days’ prior written notice from Human Genome or the
Participant of the requirements of Section 3.6.7. For purposes of clauses (i),
(ii) or (iii) of the preceding sentence, an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by Human Genome
promptly after receipt of notice thereof given by the Participant shall be
excluded. For purposes of clause (ii), no diminution of title, position, duties
or responsibilities shall be deemed to occur solely because Human Genome becomes
a subsidiary of another corporation or change in the reporting hierarchy
incident thereto.

3.2 Benefits.

     3.2.1. Triggering Event. In the event the Participant’s employment with the
Corporation is terminated without Cause by the Corporation, or for Good Reason
by the Participant, on or within eighteen (18) months after the Effective Date,
Human Genome shall (in addition to any compensation or benefits to which the
Participant may otherwise be entitled under any other agreement, plan or
arrangement with the Corporation, other than amounts excluded by Section 3.5.2)
make the payments and provide the benefits to the Participant as specified under
Sections 3.2.2 and 3.2.3. For purposes of this Section 3.2.1, a Participant’s
employment with the

- 4 -



--------------------------------------------------------------------------------



 



Corporation will be deemed to have terminated on the earlier of the date the
Participant’s employment with the Corporation ceases or the date that written
notice of any such termination is received by the Participant or by the
Corporation, as the case may be, even though the parties may agree in connection
therewith that the Participant’s employment with the Corporation will continue
for a specified period thereafter. The failure by the Participant or the
Corporation to set forth in any such notice sufficient facts or circumstances
showing Good Reason or Cause, as the case may be, shall not waive any right of
the Participant or the Corporation or preclude either party from asserting such
facts or circumstances in the enforcement of any such right.

     3.2.2. Lump Sum Cash Payment. On or before the Participant’s last day of
employment with the Corporation, Human Genome shall pay to the Participant as
compensation for services rendered to the Corporation a Lump Sum Cash Payment
(subject to any applicable payroll or other taxes required to be withheld) in
the amount determined in accordance with the Letter Agreement, subject to
Section 3.4.

     3.2.3. Welfare Benefit Continuation. The Participant’s (and, where
applicable, members of the Participant’s family’s) participation in the group
medical, dental, life (including split dollar, if any) and disability plans
maintained by the Corporation shall be continued on substantially the same basis
as if the Participant were an employee of the Corporation until the end of the
Coverage Period as set forth in the Letter Agreement. In the event that Human
Genome is unable for any reason to provide for the Participant’s (and, where
applicable, the Participant’s family’s) continued participation in one or more
of such plans during the Coverage Period, Human Genome shall pay or provide at
its expense equivalent benefit coverage for the remainder of the Coverage
Period. The Coverage Period shall, to the extent allowed by law, be taken into
account as a period of continuation coverage for purposes of Part 6 of Title I
of the Employee Retirement Income Security Act of 1974, as amended, and for
purposes of any other obligation of the Corporation to provide any continued
coverage to the Participant (and, where applicable, members of the Participant’s
family) under any group medical, dental, life or disability plan. The
Corporation shall also pay to the Participant at least annually an amount which
shall be sufficient on an after tax basis to compensate the Participant for all
additional taxes incurred by reason of any income realized as a result of the
continued coverage under this Section, to the extent such taxes result from the
Participant’s status as a non-employee and would not be incurred if Participant
was an employee of the Corporation, on a grossed-up basis, at the highest
marginal income tax rate for individuals.

- 5 -



--------------------------------------------------------------------------------



 



     3.2.4. Accelerated Vesting of Options. All options granted to a Participant
to purchase common stock of Human Genome under any plan, program or arrangement
maintained by Human Genome, shall become fully vested and exercisable as of the
Effective Date of a Change of Control as defined in Section 3.1.2(ii), to the
extent such options are then outstanding. The preceding sentence shall not apply
with respect to any option if: (i) in connection with the Change of Control,
another entity (a) shall have assumed or will assume the obligations of Human
Genome with respect to such option, or (b) shall have issued or will issue one
or more options of equivalent economic value with equivalent vesting conditions
to replace such option; and (ii) the assumed or replacement option as set forth
in clause (i), pursuant to its terms, shall vest as of the date the
Participant’s employment with the Corporation is terminated without Cause by the
Corporation, or for Good Reason by the Participant, on or within eighteen
(18) months after the Effective Date. The Board shall have sole discretion in
the determination of whether a replacement option is of equivalent economic
value to the replaced option.

     3.2.5 Exercisability of Options After Termination. If the requirements for
pooling of interests accounting with respect to a Change of Control restrict a
Participant’s sale or transfer of stock subject to an option described in
Section 3.2.4 which is not an “incentive stock option” within the meaning of
Section 422 of the Code, then the period during which the Participant may
exercise such option following his or her termination of employment with the
Corporation shall be determined by excluding the period during which the
Participant is subject to that restriction.

3.3 Adjustment of Lump Sum Cash Payment.

     3.3.1. Adjustment. Notwithstanding anything in this Plan or any Letter
Agreement to the contrary, in the event the Law or Accounting Firm (as defined
in Section 3.3.2) shall determine that the Lump Sum Cash Payment and any other
payment or distribution in the nature of compensation by the Corporation to or
for the benefit of the Participant, whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise (the Lump Sum Cash
Payment, together with such other payments and distributions, the “Payments”),
would cause any portion of such Payments to be subject to the excise tax imposed
by Section 4999 (or any successor provision) of the Code (the “Parachute
Payments”), the Participant’s Lump Sum Cash Payment shall be reduced to an
amount (not less than zero) which shall not cause any portion of the Payments to
constitute Parachute Payments, provided that no such reduction shall be made if
the Participant’s Payments, after the reduction and after the application of
Federal income tax at the highest rate applicable to individual taxpayers, shall
not be greater than the

- 6 -



--------------------------------------------------------------------------------



 



present value (determined in accordance with Section 280G of the Code) of the
Payments before the reduction but after the application of (i) excise tax under
Section 4999 of the Code and (ii) Federal income tax at the highest rate
applicable to individual taxpayers.

     3.3.2. Determination. All determinations required to be made under this
Section 3.3, including the assumptions to be utilized in arriving at such
determination, shall be made by Piper & Marbury L.L.P. or other nationally
recognized law or accounting firm (the “Law or Accounting Firm”), which shall
provide detailed supporting calculations both to Human Genome and the
Participant (i) within fifteen (15) business days after the receipt of a notice
from the Participant that he or she may have a Parachute Payment, or (ii) at
such earlier time as may be requested by Human Genome. The Law or Accounting
Firm may employ and rely upon the opinions of actuarial or accounting
professionals to the extent it deems necessary or advisable. In the event that
the Law or Accounting Firm determines, for any reason, that it is unable to
perform such services, or declines to do so, Human Genome shall select another
nationally recognized law or accounting firm to make the determinations required
under this Section (which law or accounting firm shall then be referred to as
the Law or Accounting Firm hereunder). All fees and expenses of the Law or
Accounting Firm shall be borne solely by Human Genome. Any determination by the
Law or Accounting Firm shall be binding upon Human Genome and the Participant.

3.4 Terms and Conditions of Participation

     3.4.1. Conditions of Participation. As a condition to being covered by the
Plan, each Participant, by executing the Letter Agreement, shall acknowledge and
agree that (i) except as may otherwise be expressly provided under any other
executed agreement between the Participant and the Corporation, nothing
contained in this Plan (including, but not limited to, using the term “Cause” to
determine benefits under this Plan) is intended to change the fact that the
employment of the Participant by the Corporation is “at will” and, prior to the
Effective Date, may be terminated by either the Participant or the Corporation
at any time, (ii) the Participant shall be bound by, and comply with, the
requirements of Sections 3.5.3 and 3.5.4, and (iii) the Participant consents to
the modifications to the options as provided in Sections 3.2.4 and 3.2.5.
Moreover, if prior to the Effective Date, the Participant’s employment with the
Corporation terminates, then the Participant shall have no further rights under
this Plan.

- 7 -



--------------------------------------------------------------------------------



 



     3.4.2. Non-Duplication. As a condition to being covered by this Plan, and
notwithstanding any other prior agreement to the contrary, each Participant, by
executing the Letter Agreement, shall agree that the payments under this Plan
shall be in lieu of any severance or similar payments that otherwise might be
payable under any plan, program, policy or agreement.

     3.4.3. Amendment and Termination. The Plan may not be amended or terminated
after the Effective Date. Prior to the Effective Date, the Board may, in its
sole discretion, modify or amend this Plan in any respect, or terminate the Plan
(including with respect to individuals then participating in the Plan), provided
(i) such action is taken and becomes effective at least one (1) year prior to
the Effective Date and such action is communicated to the Participants prior to
the Effective Date, (ii) the Board, in its sole discretion, determines that such
actions are necessary, in its opinion, to permit any business combination that
is authorized by the Board to comply with requirements for treatment as a
pooling of interests transaction for accounting purposes under generally
accepted accounting principles, if such transaction is intended to meet, and is
conditioned upon compliance with, such requirements, or (iii) such actions do
not reduce the amount or defer the receipt of any payment or benefit provided
under this Plan.

3.5 General.

     3.5.1. Indemnification. If litigation or arbitration shall be brought to
enforce or interpret any provision of this Plan which relates to Human Genome’s
obligation to make payments hereunder, then Human Genome, to the extent
permitted by applicable law and Human Genome’s Charter, shall indemnify the
Participant for his or her reasonable attorneys’ fees and disbursements incurred
in such proceedings, and shall pay pre-judgment interest on any money judgment
obtained by the Participant calculated at the prime rate of interest published
from time to time by The Wall Street Journal (“Prime Rate”) from the date that
payment(s) to him or her should have been made under this Plan.

     3.5.2. Payment Obligations; Overdue Payments. The Corporation’s obligations
to make the payments and provide the benefits to the Participant under this Plan
shall be absolute and unconditional and shall not be affected in any way by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense or other right which Human Genome may have against the
Participant or anyone else, provided, however, that as a condition to payment of
amounts under this Plan, the Participant shall execute a general release and
waiver

- 8 -



--------------------------------------------------------------------------------



 



(the “Waiver”), in form and substance reasonably satisfactory to Human Genome,
of all claims relating to the Participant’s employment by the Corporation and
the termination of such employment, including, but not limited to,
discrimination claims, employment-related tort claims, contract claims and
claims under this Plan (other than claims with respect to benefits under the
Corporation’s tax-qualified retirement plans, continuation of coverage or
benefits solely as required by Part 6 of Title I of the Employee Retirement
Income Security Act of 1974, or any obligation of Human Genome to provide future
performance under Section 3.2.3). All amounts payable by Human Genome hereunder
shall be paid without notice or demand, except as may be required with respect
to the Waiver. Each and every payment made hereunder by Human Genome shall be
final. The Corporation shall not seek to recover all or any part of such payment
from the Participant or from whosoever may be entitled thereto, for any reason
whatsoever. The Participant shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Plan, and the obtaining of any such other employment shall in no event
effect any reduction of Human Genome’s obligations to pay the Lump Sum Cash
Payment. The Participant shall be entitled to receive interest at the Prime Rate
on any payments under this Plan that are overdue, provided, however, that no
payments shall be deemed to be overdue until the Participant executes the Waiver
and any rescission period with respect to such Waiver has expired.

     3.5.3. Confidential Information. The Participant shall at all times hold in
a fiduciary capacity for the benefit of the Corporation all secret, confidential
or proprietary information, knowledge or data relating to the Corporation, and
its respective businesses, which shall have been obtained by the Participant
during the Participant’s employment by the Corporation and which shall not be or
become public knowledge (other than by acts by the Participant or
representatives of the Participant in violation of this Plan) including, but not
limited to, information regarding the genomic database, bioinformatics systems,
technology, proprietary pharmaceutical and diagnostic products, gene discovery
processes, other trade secrets, clients, customers, consultants and agents of
the Corporation (the “Confidential Information”). During the Participant’s
employment with the Corporation and after termination of such employment at any
time or for any reason, and regardless of whether any payments are made to the
Participant under this Plan as a result of such termination, the Participant
shall not, without the prior written consent of the Corporation or as may
otherwise be required by law or legal process, communicate or divulge any
Confidential Information to any person other than the Corporation and those
designated by it or use any Confidential Information except for the benefit of
the Corporation. Immediately upon termination of the Participant’s employment
with the Corporation at any time

- 9 -



--------------------------------------------------------------------------------



 



or for any reason, the Participant shall return to the Corporation all
Confidential Information, including, but not limited to, any and all copies,
reproductions, notes or extracts of Confidential Information.

     3.5.4. Solicitation of Employees. During the Participant’s employment with
the Corporation and for a period of twelve (12) months after termination of such
employment at any time and for any reason, and regardless of whether any
payments are made to the Participant under this Plan as a result of such
termination, the Participant shall not solicit, participate in or promote the
solicitation of any person who was employed by the Corporation at the time of
the Participant’s termination of employment with the Corporation to leave the
employ of the Corporation, or, on behalf of himself or any other person, hire,
employ or engage any such person. The Participant further agrees that, during
such time, if an employee of the Corporation contacts the Participant about
prospective employment, the Participant will inform such employee that he or she
cannot discuss the matter further without informing the Corporation.

     3.5.5. Application of Restrictions Respecting Confidential Information and
Solicitation of Employees. The requirements and obligations of the Participant
under Sections 3.5.3 and 3.5.4 shall be in addition to, and not a limitation
under, any other requirements and obligations of the Participant, at law or
otherwise. The term “person” for purposes of Sections 3.5.3 and 3.5.4 shall
include any individual or entity, including any corporation, trust or
partnership.

     3.5.7. Successors. All right under this Plan are personal to the
Participant and without the prior written consent of Human Genome shall not be
assignable by the Participant otherwise than by will or the laws of descent and
distribution. This Plan shall inure to the benefit of and be enforceable by the
Participant’s legal representative. This Plan shall inure to the benefit of and
be binding upon Human Genome and its successors and assigns. Human Genome will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of Human Genome to assume expressly and agree to perform this Plan in the
same manner and to the same extent that Human Genome would be required to
perform it if no such event resulting in a successor had taken place.

     3.5.8. Controlling Law; Jurisdiction. This Plan shall in all respects be
governed by, and construed in accordance with, the laws of the State of Maryland
(without regard to the principles of conflicts of laws). The Corporation and the
Participants irrevocably consent and submit to the jurisdiction of the Circuit
Court for the county in the State of Maryland in which the

- 10 -



--------------------------------------------------------------------------------



 



Corporation’s principal place of business is located, or in any Federal court
sitting in the State of Maryland, for the purposes of any controversy, claim,
dispute or action arising out of or related to this Plan, and hereby waive any
defense of an inconvenient forum and any right of jurisdiction on account of the
parties’ place of residence or domicile.

     3.5.9. Severability. Any provision in this Plan which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Date: July 8, 1998

- 11 -



--------------------------------------------------------------------------------



 



KEY EXECUTIVE SEVERANCE PLAN

November 21, 2004

H. Thomas Watkins
785 E. Westminster
Lake Forest, IL 60045

Dear Tom:

     On July 8, 1998, the Compensation Committee of the Board of Director of
Human Genome Sciences, Inc. approved the enclosed Human Genome Sciences, Inc.
Key Executive Severance Plan (the “Plan”). You are eligible to participate in
the Plan and will become a Participant therein upon signing this letter
agreement. As used in this letter, each capitalized term, if not defined herein,
has the meaning ascribed to it under the Plan.

     For purposes of Section 3.2.2 of the Plan, the amount of the Lump Sum Cash
Payment, in the event you become entitled to benefits under the Plan, will be
equal to the product of two (2) and the sum of (i) your actual annual rate of
base salary as in effect immediately prior to either the date of your
termination of employment with the Corporation or the Effective Date, whichever
is higher, and (ii) the average of your annual bonus payments under the
Corporation’s annual bonus plan for the last three (3) years ending before
either the Effective Date or the date your employment with the Corporation
terminates, whichever is higher.

     If you will not have been eligible to participate in the annual bonus plan
for all three (3) years ending before either the Effective Date or the date of
your termination, your average annual bonus payment (with respect to the years
ending before the Effective Date or the date of termination, as applicable)
shall be determined only for the years with respect to which you shall have been
eligible to participate. For purposes of the Plan, your base salary will include
(i) your cash allowances reportable as wages in Form W-2, and (ii) the dollar
value of any compensation that would have been paid to you but was deferred or
excluded for Federal income tax purposes under a deferred compensation plan,
program or arrangement.

     For purposes of Section 3.2.3, the Coverage Period, in the event you become
entitled to benefits under the Plan, will begin on the date immediately
following the termination of your employment with the Corporation and shall end
on the date 18 months thereafter.

     Please review the provisions of the Plan and its stated purposes carefully,
including particularly the terms and conditions stated in Sections 3.4 (Terms
and Conditions of Participation), 3.5.3 (Confidential Information), and 3.5.4
(Solicitation of Employees), to which you will agree by executing this letter
agreement. In order to be entitled to the benefits and agree to your obligations
provided in the Plan, please execute the enclosed copy of this letter and return
it to James H. Davis, Senior Vice President, General Counsel and Secretary of
Human Genome, whereupon the Plan and this letter will become a legally binding
agreement between you and Human Genome.

 



--------------------------------------------------------------------------------



 



         
 
            Very truly yours,
 
            HUMAN GENOME SCIENCES, INC.
 
       

  By:   /s/ James H. Davis                                                     
   

      James H. Davis, Ph.D., J.D.

      Executive Vice President, General

      Counsel and Secretary

I hereby confirm my agreement
with the foregoing:

/s/ H. Thomas Watkins                             
Date:11/22/04                                              

- 2 -



--------------------------------------------------------------------------------



 



EXHIBIT C

GENERAL RELEASE

     1. For and in consideration of the promises made in the Employment
Agreement (defined below), the adequacy of which is hereby acknowledged, the
undersigned (“Executive”), for himself, his heirs, administrators, legal
representatives, executors, successors, assigns, and all other persons claiming
through Executive, if any (collectively, “Releasers”), does hereby release,
waive, and forever discharge Human Genome Sciences, Inc. (“Company”), Company’s
subsidiaries, parents, affiliates, related organizations, employees, officers,
directors, attorneys, successors, and assigns (collectively, the “Releasees”)
from, and does fully waive any obligations of Releasees to Releasers for, any
and all liability, actions, charges, causes of action, demands, damages, or
claims for relief, remuneration, sums of money, accounts or expenses (including
attorneys’ fees and costs) of any kind whatsoever, whether known or unknown or
contingent or absolute, which heretofore has been or which hereafter may be
suffered or sustained, directly or indirectly, by Releasers in consequence of,
arising out of, or in any way relating to Executive’s employment with Company or
any of its affiliates, status as an officer or director, and the termination of
Executive’s employment or removal as an officer or director. The foregoing
release and discharge, waiver and covenant not to sue includes, but is not
limited to, all claims and any obligations or causes of action arising from such
claims, under common law including wrongful or retaliatory discharge, breach of
contract (including but not limited to any claims under the Employment Agreement
between Company and Executive, dated as of November 21, 2004, as amended from
time to time (the “Employment Agreement”) and any claims under any stock option
and restricted stock units agreements between Executive and Company) and any
action arising in tort including libel, slander, defamation or intentional
infliction of emotional distress, and claims under any federal, state or local
statute including Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1866 and 1871 (42 U.S.C. § 1981), the National Labor Relations Act, the
Family and Medical Leave Act, the Age Discrimination in Employment Act (ADEA),
the Fair Labor Standards Act, the Americans with Disabilities Act of 1990, the
Rehabilitation Act of 1973, the Maryland Human Rights Act, or the discrimination
or employment laws of any state or municipality, and/or any claims under any
express or implied contract which Releasers may claim existed with Releasees.
This also includes a release by Executive of any claims for breach of contract,
wrongful discharge and all claims for alleged physical or personal injury,
emotional distress relating to or arising out of Executive’s employment with
Company or the termination of that employment; and any claims under the WARN Act
or any similar law, which requires, among other things, that advance notice be
given of certain work force reductions. This release and waiver does not apply
to any claims or rights that may arise after the date Executive signs this
General Release. The foregoing release does not apply to (a) any claims for
severance pay or benefits under the Employment Agreement, (b) any claims or
rights under directors and officers liability insurance, (c) Executive’s rights
under any tax-qualified pension or claims for accrued vested benefits under any
other employee benefit plan maintained by Company; or (d) Executive’s rights as
a stockholder.

     2. Excluded from this release and waiver are any claims which cannot be
waived by law, including but not limited to the right to participate in an
investigation conducted by certain government agencies.

 



--------------------------------------------------------------------------------



 



     3. Executive agrees never to sue Releasees, in any forum for any claim
covered by the above waiver and release language,. Executive represents and
warrants that Executive has not filed and will not file any complaint, charge,
or lawsuit against the Releasees with any government agency or any court. If
Executive violates this General Release by suing Releasees other than as set
forth in Section 1 hereof, Executive shall be liable to the Company for its
reasonable attorneys’ fees and other litigation costs incurred in defending
against such a suit, as permitted by law.

     4. Executive acknowledges and recites that:

          (a) Executive has executed this General Release knowingly and
voluntarily;

          (b) Executive has read and understands this General Release in its
entirety;

          (c) Executive has been advised and directed orally and in writing (and
this subparagraph (c) constitutes such written direction) to seek legal counsel
and any other advice he wishes with respect to the terms of this General Release
before executing it;

          (d) Executive’s execution of this General Release has not been forced
by any employee or agent of the Company, and Executive has had an opportunity to
negotiate about the terms of this General Release after consultation with an
attorney of his choosing; and

          (e) Executive has been offered twenty-one (21) calendar days after
receipt of this General Release to consider its terms before executing it.

     5. This General Release shall be governed by the laws of the State of
Maryland, except for the application of pre-emptive Federal law.

     6. Executive shall have seven (7) days from the date hereof to revoke this
General Release by providing written notice of the revocation to the Company, as
provided in Section 16 of the Employment Agreement, in which event this General
Release shall be unenforceable and null and void.

     PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

     
 
   
 
  H. THOMAS WATKINS
Date:                                                          
                                                                       

  Executive
 
   

  HUMAN GENOME SCIENCES, INC.
 
   
Date:                                                          
  By:                                                              

  Name:                                                         

  Its:                                                              

 